DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 4, 6-9, 12, 14, 15-17, 20, 22-25, and 28-30 have been amended. Claims 1-30 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claims 17-24 to obviate the previous 

Claim Interpretation  to claims 17-24. The previous Claim Interpretation  to claims 17-24.are hereby 

withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9 , 10, 12, 17, 18, 20, 25,  26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al.  (Baldemair hereafter) (US 20200021998 A1) (IDS provided) in view of 3GPP TSG-RAN  R1-1913135 DL reference signals for NR positioning (NPL hereafter) (IDS provided) and in further view of  Tao et al.  (Tao hereafter) (US 20220038231 A1).

Regarding Claim 1,  Baldemair teaches, A method for wireless communications performed by a user equipment (UE) connected to a New Radio (NR) network (Baldemair; [0003] LTE/NB-IoT co-existence with NR within the same spectrum may be realized with LTE/NB-IoT and NR being deployed with frequency-overlapping carriers (“co-carrier co-existence”)), the method comprising:
receiving, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
receiving NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
decoding and processing (decodes received signals) the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).
Baldemair-NPL fails to explicitly teach, dynamic LTE PRS transmitted by the base station in an LTE network in one or more frequency bands
However, in the same field of endeavor, Tao teaches, dynamic LTE PRS ([0095]extended PRS resource configuration is relatively-dynamic) transmitted by the base station (enabling the base station to control) in an LTE network ([0039]) in one or more frequency bands ([0053-0054] include time  resource (e.g., OFDM symbols), frequency resource)  (Tao; [0044] Since CORESET and CSI-RS configuration is very flexible in the NR system, a base station in-principle can configure no control region and no CSI-RS in physical resource blocks (PRBs) with PRS transmission....[0049] ... The location server can hence convey this information as a part of PRS configuration (e.g., PRS Info), when it sends the corresponding message to UEs. The base station could indicate the extended PRS resource configuration to its own serving UEs, i.e. UEs in a serving cell provided by the base station. For example, indications of the extended PRS resource configuration can be delivered via a high layer signaling (e.g., radio resource control (RRC) layer) or a physical layer signaling...[0053] ... the base station can configure the set of extended PRS resource configuration. The additional PRS resource elements in the extended PRS resource configuration may be also determined from the full-set. In this regard, the extended resource configuration is also a sub-set of the full-set. [0054] Herein, the resource elements mentioned above may include time resource (e.g., OFDM symbols), frequency resource (e.g., subcarriers), and space resource (e.g., antenna/beam resource).) ([0095] ... the extended PRS resource configuration is relatively-dynamic... extended PRS configurations provide a flexibility to a base station, through enabling the base station to control the positioning accuracy and the impact on normal traffic performance by adjusting the number of resources configured to PRS.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Tao in order to avoid collision with more important signaling (Tao; [0042])

Regarding Claim 9,  Baldemair teaches, A user equipment (UE) configured for wireless communications with a New Radio (NR) network, the UE comprising: 
a wireless transceiver configured to wirelessly communicate with network entities in a wireless communication system; at least one memory (Baldemair; Fig.4); 
at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor (Baldemair; Fig.4) is configured to:
receive, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
receive via the wireless transceiver NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
decode and process (decodes received signals) the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).
Baldemair-NPL fails to explicitly teach, dynamic LTE PRS transmitted by the base station in an LTE network in one or more frequency bands
However, in the same field of endeavor, Tao teaches, dynamic LTE PRS ([0095]extended PRS resource configuration is relatively-dynamic) transmitted by the base station (enabling the base station to control) in an LTE network ([0039]) in one or more frequency bands ([0053-0054] include time  resource (e.g., OFDM symbols), frequency resource)  (Tao; [0044] Since CORESET and CSI-RS configuration is very flexible in the NR system, a base station in-principle can configure no control region and no CSI-RS in physical resource blocks (PRBs) with PRS transmission....[0049] ... The location server can hence convey this information as a part of PRS configuration (e.g., PRS Info), when it sends the corresponding message to UEs. The base station could indicate the extended PRS resource configuration to its own serving UEs, i.e. UEs in a serving cell provided by the base station. For example, indications of the extended PRS resource configuration can be delivered via a high layer signaling (e.g., radio resource control (RRC) layer) or a physical layer signaling...[0053] ... the base station can configure the set of extended PRS resource configuration. The additional PRS resource elements in the extended PRS resource configuration may be also determined from the full-set. In this regard, the extended resource configuration is also a sub-set of the full-set. [0054] Herein, the resource elements mentioned above may include time resource (e.g., OFDM symbols), frequency resource (e.g., subcarriers), and space resource (e.g., antenna/beam resource).) ([0095] ... the extended PRS resource configuration is relatively-dynamic... extended PRS configurations provide a flexibility to a base station, through enabling the base station to control the positioning accuracy and the impact on normal traffic performance by adjusting the number of resources configured to PRS.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Tao in order to avoid collision with more important signaling (Tao; [0042])

Regarding Claim 17,  Baldemair teaches, A user equipment (UE) configured for wireless communications with a New Radio (NR) network, the UE comprising:
means for receiving, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
means for receiving via the wireless transceiver NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
means for decoding and processing (decodes received signals)  the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16  determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).
Baldemair-NPL fails to explicitly teach, dynamic LTE PRS transmitted by the base station in an LTE network in one or more frequency bands
However, in the same field of endeavor, Tao teaches, dynamic LTE PRS ([0095]extended PRS resource configuration is relatively-dynamic) transmitted by the base station (enabling the base station to control) in an LTE network ([0039]) in one or more frequency bands ([0053-0054] include time  resource (e.g., OFDM symbols), frequency resource)  (Tao; [0044] Since CORESET and CSI-RS configuration is very flexible in the NR system, a base station in-principle can configure no control region and no CSI-RS in physical resource blocks (PRBs) with PRS transmission....[0049] ... The location server can hence convey this information as a part of PRS configuration (e.g., PRS Info), when it sends the corresponding message to UEs. The base station could indicate the extended PRS resource configuration to its own serving UEs, i.e. UEs in a serving cell provided by the base station. For example, indications of the extended PRS resource configuration can be delivered via a high layer signaling (e.g., radio resource control (RRC) layer) or a physical layer signaling...[0053] ... the base station can configure the set of extended PRS resource configuration. The additional PRS resource elements in the extended PRS resource configuration may be also determined from the full-set. In this regard, the extended resource configuration is also a sub-set of the full-set. [0054] Herein, the resource elements mentioned above may include time resource (e.g., OFDM symbols), frequency resource (e.g., subcarriers), and space resource (e.g., antenna/beam resource).) ([0095] ... the extended PRS resource configuration is relatively-dynamic... extended PRS configurations provide a flexibility to a base station, through enabling the base station to control the positioning accuracy and the impact on normal traffic performance by adjusting the number of resources configured to PRS.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Tao in order to avoid collision with more important signaling (Tao; [0042])

Regarding Claim 25,  Baldemair teaches, A non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a user equipment (UE) for wireless communications with a New Radio (NR) network, the UE comprising:
 program code to receive, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
program code to receive via the wireless transceiver NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
program code to decode and processing (decodes received signals)  the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).
Baldemair-NPL fails to explicitly teach, dynamic LTE PRS transmitted by the base station in an LTE network in one or more frequency bands
However, in the same field of endeavor, Tao teaches, dynamic LTE PRS ([0095]extended PRS resource configuration is relatively-dynamic) transmitted by the base station (enabling the base station to control) in an LTE network ([0039]) in one or more frequency bands ([0053-0054] include time  resource (e.g., OFDM symbols), frequency resource)  (Tao; [0044] Since CORESET and CSI-RS configuration is very flexible in the NR system, a base station in-principle can configure no control region and no CSI-RS in physical resource blocks (PRBs) with PRS transmission....[0049] ... The location server can hence convey this information as a part of PRS configuration (e.g., PRS Info), when it sends the corresponding message to UEs. The base station could indicate the extended PRS resource configuration to its own serving UEs, i.e. UEs in a serving cell provided by the base station. For example, indications of the extended PRS resource configuration can be delivered via a high layer signaling (e.g., radio resource control (RRC) layer) or a physical layer signaling...[0053] ... the base station can configure the set of extended PRS resource configuration. The additional PRS resource elements in the extended PRS resource configuration may be also determined from the full-set. In this regard, the extended resource configuration is also a sub-set of the full-set. [0054] Herein, the resource elements mentioned above may include time resource (e.g., OFDM symbols), frequency resource (e.g., subcarriers), and space resource (e.g., antenna/beam resource).) ([0095] ... the extended PRS resource configuration is relatively-dynamic... extended PRS configurations provide a flexibility to a base station, through enabling the base station to control the positioning accuracy and the impact on normal traffic performance by adjusting the number of resources configured to PRS.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Tao in order to avoid collision with more important signaling (Tao; [0042])

Regarding Claim 2, 10, 18, and 26,  Baldemair-NPL teaches, the method of claim 1, wherein the NR data signals and control signals transmitted by the base station in the NR network comprise at least one of physical downlink shared channel (PDSCH) transmissions, physical downlink common channel (PDCCH) transmissions, Synchronization Signal Block (SSB) transmissions, or a combination thereof (Baldemair; [0099] ... the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH,).

Regarding Claim 4, 12, 20, and 28,  Baldemair-NPL teaches, The method of claim 1, 
Baldemair-NPL fails to explicitly teach,  wherein the LTE PRS rate matching information comprises LTE PRS configuration data to enable the UE to perform PRS positioning  measurements.
However, in the same field of endeavor, Tao teaches, wherein the LTE PRS rate matching information comprises LTE PRS configuration data to enable the UE to perform PRS positioning  measurements. (Tao; [0079] the base station 610 can transmit the positioning reference signals to the UEs according to the set of extended PRS resource configuration. As shown at 606a, the UE1 can perform serving cell time of arrival (TOA) estimation according to the extended PRS resource configurations).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Tao in order to perform TOA estimation (Tao; [0078]).

Claims 3,  11, 19, and  27   are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL in view Munier et al. (Munier hereafter) (US 20210410097 A1).

Regarding Claim 3, 11, 19, and 27,  Baldemair-NPL teaches, the method of claim 1, 
	Baldemair-NPL fails to explicitly teach, wherein the LTE PRS rate matching information comprises an LTE PRS rate matching pattern
However, in the same field of endeavor, Munier teaches, wherein the LTE PRS rate matching information comprises an LTE PRS rate matching pattern (Munier; [0346] ... In NR one may in this case instead configure the UE with a RateMatchPattern in the RRC PDSCH configuration (PDSCH-Config) or in the RRC serving cell configuration (ServingCellConfigCommon) informing the UE that certain symbols (as given by the RateMatchPattern) are not used for data transmission... the UE will rate match around the reference elements of the positioning reference signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Munier in order to avoid interference from data (Munier; [0346]).

Claims 5, 13, and 21   are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL-Munier in view Cha et al. (Cha hereafter) (US 20220174641 A1).

Regarding Claims 5, 13, and 21 Baldemair-NPL-Munier teaches, the method of claim 4, 
Baldemair-NPL-Munier fails to explicitly teach, wherein the LTE PRS configuration data comprises one or more of carrier frequency, carrier bandwidth, a number of consecutive PRS sub-frames, a PRS periodicity, a PRS configuration index, a muting pattern, or a combination thereof
However, in the same field of endeavor, Cha  teaches, wherein the LTE PRS configuration data comprises one or more of carrier frequency, carrier bandwidth, a number of consecutive PRS sub-frames, a PRS periodicity, a PRS configuration index, a muting pattern, or a combination thereof (Cha; [0181] The PRS muting configuration of a cell may be defined by a periodic muting sequence consisting of 2, 4, 8 or 16 positioning occasions).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL-Munier to include the above recited limitations as taught by Cha in order to detect PRSs from neighboring cells (Cha; [0181]).

Claims 6, 14, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL in view Huss et al. (Huss hereafter) (US 20220132509 A1).

Regarding Claims 6, 14, 22, and 29  Baldemair-NPL teaches,. The method of claim 1, further comprising:
 Baldemair-NPL fails to explicitly teach, transmitting an indication to the entity in the NR network of a capability of rate matching around the dynamic LTE PRS in DSS, prior to receiving the LTE PRS rate matching information
However, in the same field of endeavor, Huss  teaches, transmitting an indication to the entity in the NR network of a capability of rate matching around the dynamic LTE PRS in DSS, prior to receiving the LTE PRS rate matching information (Huss; [0043]-[0048] one or more wireless devices configured to use a particular BWP, may include sending an indication of the resource-usage pattern, thereby enabling the wireless devices to use, or account for, rate matching around radio resource elements reserved according to the resource-usage pattern....  Each BWP is aligned with a respective one of two or more other RF carriers that are positioned within the RF spectrum spanned by the first RF carrier and operated in a spectrum-sharing arrangement with the first RF carrier, [0049] The configuration information may include rate-matching information and operating with respect to the BWP part according to the configuration information may include performing rate matching for uplink data transmissions or accounting for rate matching in downlink data transmission, in accordance with the rate matching information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Huss in order to performing rate matching (Huss; [0049]).

Claims 7, 15, 23,and 30  are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL in view Ratasuk et al. (Ratasuk hereafter) (US 20200107209 A1)in view of Lee et al.  (Lee hereafter) (US 20210288705 A1).

Regarding Claim 7, 15, 23, and 30  Baldemair-NPL teaches,. The method of claim 1, 
 Baldemair-NPL fails to explicitly teach,  further comprising: receiving a muting pattern for the dynamic LTE PRS in the LTE PRS rate matching information, wherein the muting pattern is at least partly based on a Synchronization Signal Block (SSB) periodicity from the NR network
However, in the same field of endeavor, Ratasuk teaches,, receiving a muting pattern for the dynamic LTE PRS in the LTE PRS rate matching information, wherein the muting pattern is at least partly based on a Synchronization Signal Block (SSB) periodicity from the NR network (Ratasuk; [0073] ... the network 100 may configure by higher layer signaling SSB resource muting patterns in time-domain for UE 110 that define RSTD measurements occasions. The pattern defines a set of SSB resources being simultaneously transmitted.); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Ratasuk in order to performing rate matching (Ratasuk; [0073])
Baldemair-NPL-Ratasuk fails to explicitly teach, receiving SSB transmissions from the base station in the NR network while the dynamic LTE PRS transmitted by the base station in the LTE network is muted
However, in the same field of endeavor, Lee  teaches,, receiving SSB transmissions from the base station in the NR network while the LTE PRS transmitted by the base station in the LTE network is muted (Lee; [0091]...CSI-RSs and/or PRS REs may be muted to avoid a collision with a primary synchronization signal (PSS) and/or a secondary synchronization signal (SSS)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL-Ratasuk to include the above recited limitations as taught by Cha in order to avoid a collision between signals (Lee; [0091]).

Allowable Subject Matter
Claims 8, 16 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416